Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-10, 12-18 and 31-36 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a reflector having a plurality of outer faces that are arranged as pairs of outer faces that face in opposite directions; a connector port; a plurality of radiating elements mounted to extend outwardly from the respective outer faces of the reflector, where each of the radiating elements is coupled to the connector port; and a plurality of radio frequency ("RF") lenses, each RF lens mounted outwardly of a respective one of the radiating elements and associated with the respective radiating element; wherein the number of radiating elements coupled to the connector port is equal to the number of outer faces of the reflector.
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of a reflector having a plurality of faces; a plurality of radiating elements mounted to extend forwardly from respective faces of the reflector; and a plurality of radio frequency ("RF") lenses, each RF lens mounted forwardly of a respective one of the radiating elements; wherein a rear surface of each RF lens has a 
Claims 2-5, 9-10, 12-16 and 31-36 depend from claim 1, claim 18 depend from 17 and are included in the allowable subject matter.

Hsu et al. (US 2017/0331194), Galla et al. (US 2017/0279202), and Fuller et al. (US 3781900) are all cited as teaching some elements of the claimed invention including a reflector with a plurality of faces, a plurality of radiating elements, a plurality of lenses, as well as, a connector therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845